DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12 & 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20190051672).
Regarding claim 1, Lee discloses a display backplane, comprising:
a base 23-55 (Fig. 14);
a plurality of driving electrodes 90 disposed above the base; and 
a connection structure 82 disposed on at least one of the plurality of driving electrodes 90, an orthographic projection of the connection structure 82 on the base being within an orthographic projection of a corresponding driving electrode 90 on the base 82 (Fig. 21);
wherein the connection structure includes at least one conductive portion disposed at a first included angle with the corresponding driving electrode (Fig. 21).
Reclaim 2, Lee discloses that the first included angle is within a range from 85° to 95°, inclusive (Fig. 21, right angle).
Reclaim 3, Lee discloses that the connection structure further includes a bottom portion connected to the at least one conductive portion, and the bottom portion is directly in contact with the corresponding driving electrode (Fig. 21).
Reclaim 4, Lee discloses that the at least one conductive portion and the bottom portion in a same connection structure are an integrated structure (Fig. 21).
Reclaim 5, Lee discloses that the at least one conductive portion includes a plurality of conductive portions, and the plurality of conductive portions are arranged at intervals around a contour of the bottom portion (Fig. 42). 
Reclaim 6, Lee discloses that an orthographic projection of the at least one conductive portion on the base is in a closed shape (Fig. 21). 
Reclaim 7, Lee discloses that the at least one conductive portion has tubular structure (Fig. 21).
Reclaim 8, Lee discloses that the at least one conductive portion has a tubular structure with a side wall, the side wall includes at least one crack, and the at least one crack extends to a surface of an end wall on a side of the tubular structure away from the driving electrode (Fig. 21).
Reclaim 9, Lee discloses that a hardness of the at least one conductive portion is greater than a hardness of the corresponding driving electrode (Fig. 21, para. 0210 & 0211).
Reclaim 10, Lee discloses that a material of the at least one conductive portion includes tungsten, titanium or molybdenum (Fig. 21, para. 0254).
Reclaim 11, Lee discloses that a conductive plating layer disposed on the at least one conductive portion in each connection structure (Fig. 21).
Reclaim 12, Lee discloses that display backplane has a plurality of sub-pixel regions, and at least two of the plurality of driving electrodes are located in one of the plurality of sub-pixel regions (Fig. 21).
Regarding claim 14, Lee discloses that a method of manufacturing a display backplane, comprising:
providing a base 23-55 (Fig. 18);
forming a plurality of driving electrodes 90 above the base; and
forming a connection structure 82 on at least one of the plurality of driving electrodes, an orthographic projection of the connection structure on the base being within an orthographic projection of a corresponding driving electrode on the base, and the connection structure including at least one conductive portion disposed at a first included angle with the corresponding driving electrode (Fig. 18).
Allowable Subject Matter
Claims 13 & 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 6/24/2022 have been fully considered but they are not persuasive. 
With respect to rejected claims under 35 U.S.C. 103, applicant argues that “the display backplane of the present application does not include the pixel electrode.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., display backplane) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) “A display backplane”. When reading the preamble in the context of the entire claim, the recitation “A display backplane” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant also argues that “- - is completely different from the connection structure in the present application, and does not correspond to the connection structure in the present application”
In response to applicant's contention, it is respectfully submitted that Lee can be different invention from applicant’s present invention.  However, claim recited in claim 1 still read and can be rejected by Lee including “an orthographic projection of the connection electrode (pixel electrode) 82 on the substrate 55 is within an orthographic projection of the driving electrode 90 (metal layer) on the substrate 55. 

    PNG
    media_image1.png
    514
    699
    media_image1.png
    Greyscale

In claim 1 & 14, applicant does not specify enough to overcome the previous rejection because the reasons above.  
Therefore, the rejection of claims 1-12 & 14 under 35 U.S.C. 102(a)(2) is deemed proper. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899